Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(k)(3) COMPLIANCE ADMINISTRATION AGREEMENT THIS AGREEMENT is made as of October 1, 2004 by and between BROWN BROTHERS HARRIMAN & CO., a limited partnership organized under the laws of the State of New York ( BBH&Co.  or the  Compliance Administrator ) and TAIWAN GREATER CHINA FUND (the  Fund ). WHEREAS, the Fund has requested that BBH&Co. provide various compliance administration services to the Fund for the purpose of assisting the Fund in its compliance program required by Rule 38a-1 of the Investment Company Act of 1940 ( Rule 38a-1 ) and BBH&Co. is willing to provide such services to the Fund. NOW, THEREFORE, in consideration of the premises and mutual covenants herein contained, the parties hereto agree as follows: 1. Appointment of Compliance Administrator . The Fund hereby employs and appoints BBH&Co as its Compliance Administrator to act on the terms set forth in this Agreement, and the Compliance Administrator accepts such appointment. 2. Delivery of Documents . The Fund shall deliver all of its written policies and procedures including, but not limited to, those approved by the Funds Board of Directors/Trustees and those of its investment adviser, principal underwriter and transfer agent (the Funds service providers), together with any periodic updates thereto, to the Compliance Administrator. The Fund shall deliver such other documents as may from time to time be requested by the Compliance Administrator in the performance of its duties under this Agreement. 3. Description of Services . The Compliance Administrator shall perform the services set forth on Exhibit A hereto (the  Services ), which Services shall be separate and distinct from the services provided by BBH&Co. pursuant to the Administrative and Fund Accounting Agency Agreement dated as of October 1, 2004 by and between the Fund and BBH&Co (the  Administrative Agreement ). 4. Expenses and Compensation . The Fund agrees to pay the Compliance Administrator for its services rendered and facilities furnished pursuant to this Agreement in accordance with the fee schedule attached hereto as Appendix A, as such fee schedule may be revised in writing from time to time by the Fund and the Compliance Administrator. In addition to such fee, the Compliance Administrator shall bill the Fund separately for any out-of-pocket disbursements of the Compliance Administrator in accordance with the schedule attached hereto as Appendix A, as such schedule may be revised in writing from time to time by the Fund and the Compliance Administrator. The foregoing fees and disbursements shall be billed to the Fund by the Compliance Administrator and shall be paid promptly by wire transfer or other appropriate means to the Compliance Administrator. 5. Standard of Care . The Compliance Administrator shall be responsible for exercising commercially reasonable care in fulfilling its duties hereunder, provided that the Compliance Administrator shall not thereby be required to take any action which is in contravention of any applicable law, rule or regulation or any order or judgment of any court of competent jurisdiction. In the event that a Fund, in its reasonable opinion, determines that the Compliance Administrator has failed to provide such standard of Services, the Fund shall provide timely notice to the Compliance Administrator of such determination, and the Compliance Administrators responsibility and liability therefor shall be limited solely to re-performance of the Services. Without limiting the foregoing, the Compliance Administrator shalt not be held accountable or liable to the Fund, any shareholder or former shareholder thereof, or any other person if the Compliance Administrator is unable to perform its responsibilities under this Agreement in accordance with the standards set forth herein as a result of (i) the Compliance Administrators failure to receive timely and suitable notification or information concerning the Funds policies and procedures and activities thereunder or those of its service providers or (ii) any errors in the Services based upon or arising out of information received by the Compliance Administrator either (a) from a source which the Compliance Administrator was authorized pursuant to Exhibit B hereto to rely upon, (b) from a source which in the Compliance Administrators reasonable judgment was as reliable a source for such information as the sources authorized pursuant to Exhibit B , or (iii) relevant information known to the Fund which would impact the Services but which is not communicated by the Fund or a service provider to the Compliance Administrator. The Fund hereby acknowledges and agrees that the Compliance Administrator shall not guarantee and make no warranties whatsoever, with respect to the sources referenced above and to the accuracy or completeness of their information. 6. Limitation of Liability . (a) Notwithstanding anything in this Agreement to the contrary and without prejudice to the provisions set forth in Paragraph 5, (i) in no event shall the aggregate liability ( Aggregate Liability ) of the Compliance Administrator during each calendar year throughout the term of this Agreement exceed the total fees paid by the Fund to the Compliance Administrator during such calendar year, and (ii) the Compliance Administrator and the Fund agree that any amount which the Compliance Administrator may agree to pay in response to a claim by the Fund for recovery of losses, costs, damages or expenses resulting from . the Compliance Administrators provision of the Services herein described (a  Payment ), shall be applied to the calculation of the Aggregate Liability whether or not the Compliance Administrator acknowledges liability therefor under Sections 5 or 6 hereof. (b) The Compliance Administrator shall not be held liable for any service provider to the Fund or any event beyond its reasonable control, and in no event shall the Compliance Administrator be responsible for any consequential or indirect damages, loss of profits, damage to reputation or business or any other special damages arising under or by reason of any provision of this Agreement or for any act or omission hereunder. (c) In no event shall the Compliance Administrator be responsible for providing investment management services or advice or legal advice under this Agreement, nor shall the Compliance Administrator be liable for the investment management services and advice received by a Fund from its investment adviser or the legal advice received by the Fund from its counsel or other legal counsel. (d) The Compliance Administrator shall incur no liability with respect to any telecommunications, equipment or power failures, or any failures to perform or delays in performance by postal or courier services or third-party information providers. The Compliance Administrator shall also incur no liability under this Agreement if the Compliance Administrator or any agent or entity utilized by the Compliance Administrator shall be prevented, forbidden or delayed from performing, or omits to perform, any act or thing which this Agreement provides shall be performed or omitted to be performed, by reason of causes or events beyond its control. 2 (e) The Compliance Administrator shall in no event be required to take any action which is in contravention of any applicable law, rule or regulation or any order or judgment of any court of competent jurisdiction. The Fund hereby agrees to indemnify the Compliance Administrator against and hold it harmless from any and all losses, claims, damages, liabilities or expenses (including reasonable counsel fees and expenses) resulting from any act, omission, error or delay or any claim, demand, action or suit, in connection with or arising out of performance of its obligations and duties under this Agreement, not resulting from the willful malfeasance, bad faith, reckless disregard or negligence of the Compliance Administrator in the performance of such obligations and duties. (f) The Fund shall review the Services performed by the Compliance Administrator under this Agreement promptly and periodically and shall notify the Compliance Administrator of any improper performance, discrepancy or error therein. Unless the Fund provides notice of any such discrepancy or error within a reasonable time after such Services are performed, the Services shall be deemed to have met the duties and standards set forth herein. (g) Without limiting the generality of any of the foregoing provisions, in no event shall the Compliance Administrator be liable for any taxes, penalties, fines, costs, charges or fees imposed on the Fund in connection with the services hereunder. 7. Reliance by the Compliance Administrator on Opinions of Counsel, Certified Public Accountants and the Funds Treasurer and Chief Compliance Officer . (a) The Compliance Administrator may consult with its counsel, subject to the expense provisions of Section 4, the Funds counsel or the counsel to the Directors/Trustees who are not interested persons of the Fund ( Independent Trustee Counsel ) in any case where so doing appears to the Compliance Administrator to be necessary or desirable. The Compliance Administrator shall not be considered to have engaged in any misconduct or to have acted negligently and shall be without liability in acting upon the advice of its counsel, a Funds counsel or Independent Trustee Counsel. (b) The Compliance Administrator may consult with a certified public accountant or the Funds Chief Financial Officer in any case where so doing appears to the Compliance Administrator to be necessary or desirable. The Compliance Administrator shall not be considered to have engaged in any misconduct or to have acted negligently and shall be without liability in acting upon the advice of such certified public accountant or of the Funds Chief Financial Officer. (c) The Compliance Administrator may and will consult with the Funds Chief Compliance Officer in any case where so doing appears to the Compliance Administrator to be necessary or desirable. The Compliance Administrator shall not be considered to have engaged in any misconduct or to have acted negligently and shall be without liability in acting upon the advice of a Funds Chief Compliance Officer. 8. Use of Compliance Administrators Work/Records . Reports, recommendations, specifications, drawings, technical data, sketches, and any information prepared or furnished by the Compliance Administrator to the Fund shall be the property of the Fund and may be used by the Fund as the Fund deems appropriate. Without limiting the foregoing, the Fund reserves the right to have its auditors and/or legal advisors review the Compliance Administrators work and the Compliance Administrator hereby agrees to cooperate with such auditors and legal advisors in such review.
